NO. 12-02-00170-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

KARL LYNN SHACKELFORD,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 3 OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Karl Lynn Shackelford ("Appellant") appeals his conviction for driving while intoxicated,
for which he was sentenced to confinement for three hundred thirty days.  Appellant has not raised
any issues on appeal.  We affirm.
	Appellant was charged by information with driving while intoxicated.  The information also
charged that Appellant had been previously convicted of the offense of driving while intoxicated. 
A jury found Appellant guilty as charged, the trial court sentenced Appellant to confinement for three
hundred thirty days, and this appeal followed.
	Appellant has filed no briefs in this cause.  In the interest of justice, we may review
Appellant's appeal for fundamental error.  See Tex. R. App. P. 38.8(b)(4).  Having reviewed the
record, we have found no fundamental error.  Accordingly, we affirm the trial court's judgment.
Opinion delivered May 14, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.


(DO NOT PUBLISH)